BRYNER, Justice,
with whom MATTHEWS, Justice, joins, concurring.
While I agree with the court's opinion that the superior court did not abuse its discretion in denying Jerry's post-trial motion for modification of legal custody, I disagree with its position that Jerry's request for physical custody was essentially a motion for reconsideration of issues that had already been addressed and decided at trial. In my view, Justice Eastaugh's dissent correctly observes that Jerry never litigated the issue of physical custody during the trial. As Justice Eas-taugh's review of the proceedings points out, the trial record establishes that Jerry fully understood the difference between physical and legal custody and carefully avoided litigating the issue of physical custody at trial.1 I nevertheless disagree with Justice Eas-taugh's conclusion that the superior court erred in failing to explain its reasons for denying Jerry's post-trial efforts to obtain physical custody. I would hold that summary denial was proper because Jerry did not properly move to modify physical eusto-dy.
When Jerry filed his post-trial motion to modify custody, he specifically avoided raising the issue of physical custody, expressly designating his motion as a- "Motion to Modify Legal Custody" (emphasis added). Veronica understandably read Jerry's motion as asking only for legal custody; she relied on this understanding in opposing the motion, neglecting to argue the issue of physical custody.
Meanwhile, Jerry had separately moved for temporary physical custody. Veronica separately opposed that motion, properly focusing her opposition on the issue of physical custody. Jerry reacted to Veronica's opposition by withdrawing his temporary motion for physical custody; in so doing, he asserted-inaceurately-that he had raised the same issue in his original motion for modification-which actually raised only the issue of legal custody. That same day, Jerry replied to Veronica's opposition to his motion to modify legal custody. Although Veronica had confined her opposition to that motion to *602the issue of modifying legal custody, Jerry's reply purported to incorporate by reference his just-withdrawn motion for temporary physical custody and argued at length for both physical and legal custody. This argument was doubly improper: it argued for relief beyond the scope of the original motion; and it raised this new point for the first time in a reply memorandum.
The record strongly suggests that Jerry contrived these procedural maneuvers to impair Veronica's ability to defend against Jerry's claim for physical custody. After filing his motions for legal custody and temporary physical custody, Jerry waited until Veronica submitted her oppositions. He then withdrew his motion for interim physical custody, while simultaneously asserting a claim for physical custody in his reply to the opposition that Veronica had filed in response to his motion for legal custody. This tactic effectively orphaned Veronica's opposition to Jerry's motion for temporary physical custody: that opposition-the primary pleading in which Veronica addressed Jerry's request for physical custody-now responded to an abandoned motion. At the same time, Jerry transferred the issue of physical custody to a pleading that allowed Veronica no right of response: his reply to Veronica's opposition to his motion for legal custody. Any lingering doubt as to whether Jerry's actions were strategic maneuvers vanished when, in response to Veronica's supplemental response on the issue of physical custody, Jerry moved to strike her new pleading, insisting that Veronica had no right to respond to his reply.
Given these circumstances, I do not believe that the superior court abused its discretion by summarily denying Jerry's motion for' modification. In pursuing his sudden change of procedural course, Jerry abandoned the only pleading that properly raised the issue of physical custody-his motion for temporary physical custody. And while his remaining motion to modify legal custody belatedly sought to argue for physical custody, it did so improperly.
On these facts, even though I agree with Justice Eastaugh that the proceedings at trial did not foreclose Jerry from attempting to litigate physical custody, I would hold that Jerry's failure to squarely raise the issue of physical custody permitted the superior court to summarily deny his motion to modify legal custody. I would find no abuse of discretion and would affirm the superior court's decision.2

. I do not suggest that Jerry had a right to hold the issue of physical custody in reserve until the issue of legal custody was decided. My point is that, regardless of whether he had the right to reserve the issue, the court allowed him to reserve it and did not purport to rule on the issue at trial. Indeed, the superior court's willingness to entertain the question of physical custody when Jerry first filed his post-trial motions establishes that the court itself considered physical custody to be an open issue until Jerry withdrew his interim motion for physical custody.


. This disposition would, of course, leave Jerry free to revisit the issue of physical custody-by a proper motion-if he still perceived a problem.